Foley, S.
This appeal from the order fixing the transfer tax is taken by the executors of the decedent, a resident of this State, who died January 13, 1925, on the ground that the amount of certain taxes on real property situated in the State of Illinois and also expenses incurred in the maintenance thereof, were not allowed as a deduction. The appeal is sustained. The decedent was the legal life tenant of the real property. Taxes had accrued and were due and payable prior to her death, as were also other expenses for which claim for deduction was made. These sums were debts due from decedent to the remaindermen. The interest of the decedent in the realty terminated on her death. The provision of section 230 of the Tax Law, as amended by Laws of 1924, chapter 657,* that no deduction should be allowed on account of any liability of decedent incurred with respect to the use of property without the *844State, the transfer of which is not subject to tax, has no application here. It is only when the decedent has an interest in the real property passing at death by will, deed, or descent, which because of its location without the State is not taxable, that the provisions of the section apply.
Submit order modifying taxing order in accordance with this decision.

 Since amd. by Laws of 1928, chap. 549.— [Rep.